Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the elected claims. 

Election/Restrictions
The applicant has elected Group I (claims 1-4) without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
The examiner urges amendment of withdrawn claims 18, 21, and 26 that have 112 and 101 issues.  

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  it depends on claim 1 twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Eearmme et al. (US 2018026194) in view of Wei et al. (CN 105218558).
As to claims 1-4, Eearmme (abs., examples, claims, Tables, Fig. 16-18) discloses a copolymer for PV application having power conversion efficiency (PCE%) of 7-8% comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 


In the same area of endeavor of producing PV, Wei (abs., examples, claims, Tables, figures) disclosing combining DR3TBDTT with DR3TBDTT-E at a ratio of 9:1 would yield a PV device having PCE% of 10.1%:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 with the comonomers (1:9) of 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 in view of Wei, because the resultant copolymer would yield further improved PCE%.

	
	
	Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766